department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc ita b04 plr-159601-05 office_of_chief_counsel number info release date uil --------------------- ---------------------------- ------------------------ --------------------------------- dear --------------- this letter responds to your request for a private_letter_ruling specifically you requested a number of rulings regarding the application of sec_1033 of the internal_revenue_code to certain real_estate transactions the internal_revenue_service has established certain rules and procedures regarding the submission processing and issuance of letter rulings to individuals and organizations these procedures are published annually most recently in revproc_2006_1 2006_1_irb_1 the procedures particularly those described in section must be followed before we can consider a letter_ruling request the proper format and a checklist are contained in appendices b and c because your request does not contain many of the items required by rev_proc we are returning your letter along with a copy of revproc_2006_1 we will also return the user_fee you submitted in a separate correspondence although we cannot process your letter_ruling request at this time we can under section dollar_figure of revproc_2006_1 provide you with the following general information on the issues raised in your ruling_request your letter asks a number of question involving the acquisition of valid replacement_property under sec_1033 with regard to this issue of replacement_property we call your attention to revrul_67_255 1967_2_cb_270 in revrul_67_255 a taxpayer’s used condemnation proceeds to construct an office building on land that the taxpayer already owned the revenue_ruling provides that the construction of a building on land already owned by the taxpayer does not qualify as a like_kind replacement of the converted property within the meaning of sec_1033 a copy of revrul_67_255 is enclosed you also asked about the replacement_period for replacing property that has been involuntarily converted sec_1033 provides that if real_property not including stock_in_trade or other_property held primarily for sale held for productive use in trade_or_business or for investment is as the result of its seizure requisition or condemnation or threat or imminence thereof compulsorily or involuntarily converted the replacement plr-159601-05 period ends three years after the close of the first taxable_year in which any part of the gain from the conversion is realized under sec_1_1033_a_-2 of the income_tax regulations the replacement_period may be extended if the taxpayer applies for an extension of time before the end of the replacement_period no extension of time is generally granted unless the taxpayer can show reasonable_cause for not being able to replace the converted property within the required period of time please review sec_1_1033_a_-2 for more information on filing for an extension finally you also asked whether property that is being constructed may qualify as valid replacement_property revrul_56_543 1956_2_cb_521 holds that property being constructed as replacement_property but not yet completed by the end of the replacement_period is not valid replacement_property for purposes of sec_1033 a copy of revrul_56_543 is enclosed thus if a taxpayer believes that construction will not be completed prior to the close of the sec_1033 replacement_period an extension of the replacement_period as described above and in sec_1_1033_a_-2 needs to be requested this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2006_1 sec_2 if you have any additional questions please contact ---------------------------- --------------------------------------------------------------------------------------------------------------of our office at -------------------- as noted above your user_fee will be refunded to you and will be mailed separately sincerely michael j montemurro branch chief branch income_tax accounting enclosures revproc_2006_1 revrul_67_255 revrul_56_543
